20-3285
   United States v. Maximo Reyes


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
   City of New York, on the 26th day of May, two thousand twenty-two.

   PRESENT:
                     JON O. NEWMAN,
                     JOHN M. WALKER, JR.,
                     RICHARD J. SULLIVAN,

                    Circuit Judges.
   _____________________________________

   UNITED STATES OF AMERICA,

                              Appellee,
                     v.                                                           No. 20-3285

   MAXIMO REYES,

                     Defendant-Appellant.*

   *   The Clerk of Court is respectfully directed to amend the official case caption as set forth above.
_____________________________________
FOR DEFENDANT-APPELLANT:                             Maximo Reyes, pro se, McRae,
                                                     GA.

FOR APPELLEE:                                        Daniel G. Nessim, Karl
                                                     Metzner, Assistant United
                                                     States Attorneys, for Damian
                                                     Williams,    United    States
                                                     Attorney for the Southern
                                                     District of New York, New
                                                     York, NY.



      Appeal from an order of the United States District Court for the Southern

District of New York (Katherine Polk Failla, Judge).


      UPON      DUE     CONSIDERATION,          IT     IS   HEREBY     ORDERED,

ADJUDGED, AND DECREED that the order of the district court is AFFIRMED.

      Defendant-Appellant Maximo Reyes, incarcerated and proceeding pro se,

appeals from the district court‘s denial of his motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A). Reyes previously pleaded guilty to one count of

participation in a racketeering enterprise, in violation of 18 U.S.C. § 1962(c), and

one count of conspiracy to commit murder in aid of racketeering, in violation of

18 U.S.C. § 1959(a)(5), for which the district court sentenced him to thirty years’



                                         2
imprisonment, to be followed by three years’ supervised release. We assume the

parties’ familiarity with the underlying facts, the procedural history of the case,

and the issues on appeal.

      On July 22, 2020, having served approximately twenty-three years of his

sentence, Reyes moved for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), as amended by the First Step Act of 2018, Pub. L. No. 115-391.

Reyes asserted that the COVID-19 pandemic constituted “an extraordinary and

compelling reason” to reduce his sentence because his age and health conditions

(including hypertension, hyperlipidemia, pre-cancerous colorectal polyps, and

prior respiratory infections) put him at high risk of severe illness.    18 U.S.C.

§ 3582(c)(1)(A)(i).   He also argued that his rehabilitative efforts following his

guilty plea both contributed to establishing an extraordinary and compelling

reason for release and favored a sentence reduction under 18 U.S.C. § 3553(a)’s

sentencing factors. The district court denied the motion, finding that: (1) neither

Reyes’s health conditions nor his rehabilitative efforts constituted extraordinary

and compelling reasons under section 3582(c)(1); and (2) given the severity of

Reyes’s offenses, the section 3553(a) factors weighed against granting his motion.



                                         3
Reyes timely appealed.

      We “review the denial of a motion for a discretionary sentence reduction for

abuse of discretion.” United States v. Holloway, 956 F.3d 660, 664 (2d Cir. 2020).

“[O]nce we are sure that the sentence resulted from the reasoned exercise of

discretion, we must defer heavily to the expertise of district judges.” United States

v. Cavera, 550 F.3d 180, 193 (2d Cir. 2008) (en banc).

      The First Step Act, in relevant part, permits a district court to “reduce the

[defendant’s] term of imprisonment . . . if it finds that[] extraordinary and

compelling reasons warrant such a reduction” and that the reduction is consistent

with the sentencing factors set forth in section 3553(a). 18 U.S.C. § 3582(c)(1)(A),

(c)(1)(A)(i). In turn, section 3553(a) requires the sentencing court to consider “the

nature and circumstances of the offense and the history and characteristics of the

defendant,” id. § 3553(a)(1), while making sure that the sentence “reflect[s] the

seriousness of the offense, . . . promote[s] respect for the law, . . . provide[s] just

punishment for the offense,” and “afford[s] adequate deterrence to criminal

conduct,” among other sentencing objectives, id. § 3553(a)(2)(A)–(B).

      The district court did not abuse its discretion in denying Reyes’s motion



                                          4
under section 3582(c)(1).     Although Reyes challenges the district court’s

conclusion that he failed to establish “an extraordinary and compelling reason for

granting compassionate release” in light of the health risks associated with

COVID-19 and his efforts toward rehabilitation, Suppl. App’x at 31–36, the district

court’s finding that a sentence reduction was unwarranted under the

section 3553(a) factors was an independently sufficient ground on which to deny

compassionate release. See United States v. Jones, 17 F.4th 371, 374 (2d Cir. 2021)

(“[A] reasonable evaluation of the [s]ection 3553(a) factors is an alternative and

independent basis for denial of compassionate release.” (internal quotation marks

omitted)). The record confirms that the district court carefully considered each of

these factors, and while the court acknowledged Reyes’s efforts toward

rehabilitation, it nevertheless found that the section 3553(a) factors weighed

heavily against a sentence reduction. In particular, the district court emphasized

that Reyes had led a dangerous and “years-long” drug-trafficking enterprise that

resulted in at least five murders. Suppl. App’x at 36. Although Reyes’s plea deal

with the government spared him from the prospect of a life sentence, the district

court made clear that Reyes’s crimes were “among the worst” it had ever seen.



                                         5
Id. This conclusion is “within the range of permissible decisions,” United States v.

Borden, 564 F.3d 100, 104 (2d Cir. 2009), to which “we must defer heavily,” Cavera,

550 F.3d at 193.    We therefore hold that the district court did not abuse its

discretion in denying Reyes’s motion for compassionate release based on its

assessment of the section 3553(a) factors.

      We have considered all of Reyes’s arguments and find them to be without

merit. We therefore AFFIRM the order of the district court.



                                      FOR THE COURT:
                                      Catherine O=Hagan Wolfe, Clerk of Court




                                         6